MEMORANDUM *
Duke Salisbury, Chapter 11 Trustee of Compton Enterprises, Inc., appeals the bankruptcy court’s judgment dismissing his adversary proceeding against Rouben Kandilian with prejudice. We have jurisdiction pursuant to 28 U.S.C. § 158(d), and we affirm for the reasons stated in the *634district court’s Amended Order Affirming Order of Bankruptcy Court, entered July 26, 2004.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.